Citation Nr: 0114190	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-16 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for multiple sclerosis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In rating decisions dated in July 1987, September 1987, 
and October 1987, the RO denied the veteran's claim for 
entitlement to service connection for multiple sclerosis, 
based on a finding that multiple sclerosis was not shown 
during the veteran's service, nor did multiple sclerosis have 
an onset within seven years of the veteran's separation from 
service.  

3.  In July 1989, the Board denied the veteran's claim for 
entitlement to service connection for multiple sclerosis, 
based on a finding that there was no evidence showing any 
signs or symptoms of multiple sclerosis in service or within 
the seven year presumptive period.  

4.  Additional evidence submitted subsequent to the July 1989 
Board decision includes evidence which is more than merely 
cumulative, and is probative of the issue of service 
connection.

5.  Competent evidence shows that multiple sclerosis was 
manifested to a compensable degree within seven years of the 
veteran's separation from service.
CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
July 1989 Board decision to reopen the claim for entitlement 
to service connection for multiple sclerosis.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).

2.  Multiple sclerosis may be presumed to have been incurred 
in peacetime service.  38 U.S.C.A. §§ 1101(3), 1112(a)(4), 
1113, 1131, 5107 (West 1991& Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a)(3), 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in July 1987, and confirmed by 
rating decisions dated in September 1987 and October 1987, 
the RO denied the veteran's claim for entitlement to service 
connection for multiple sclerosis, based on a finding that 
multiple sclerosis was not shown during the veteran's 
service, nor did multiple sclerosis have an onset within 
seven years of the veteran's separation from service.  

In July 1989, the Board denied the veteran's claim for 
entitlement to service connection for multiple sclerosis, 
based on a finding that there was no evidence showing any 
signs or symptoms of multiple sclerosis in service or within 
the seven year presumptive period.  That determination is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104.  The evidence which was of record 
when the Board considered the claim in July 1989 is 
summarized below.

Service medical records showed no complaints, diagnosis, or 
symptomatology associated with multiple sclerosis.  

In a report dated in May 1969, Herbert R. Karp, M.D. reported 
that the veteran had a subacute onset of severely impaired 
vision in his left eye ten years prior, and that at that time 
he noticed that there was a "hole in the center of his 
vision" which he could look around and see relatively 
normally.  It was also noted that his vision was reduced to 
20/400 in the left eye and remained at this level for about a 
month, after which it improved to 20/40 and he was no longer 
aware of the central scotoma.  Dr. Karp's impression was that 
multiple sclerosis was the "most likely possibility".

In a November 1969 treatment record, Dr. Karp indicated that 
multiple sclerosis continued to be the most likely diagnosis.  

In a November 1981 treatment record, Dr. Karp reported that 
by history the veteran most likely had multiple sclerosis, 
but "thought it worthwhile to reopen the question to an 
extent".

In a letter dated in January 1983 from Joe D. Bancroft, M.D., 
it was noted that the veteran had a steady progression of 
multiple sclerosis symptoms, and that he was moderately 
severely affected at that time.

In an August 1983 letter, James P. Himmelwright, M.D. 
reported that the veteran was first seen in 1970 with a 
history of retrobulbar neuritis, nystagmus, and jumping and 
weakness in the left leg, and he reported having multiple 
sclerosis for about a year.  It was also noted that since 
that time, the veteran had a steady deterioration in his 
physical status.  Dr. Himmelwright reported that there was 
"no doubt" that the veteran had multiple sclerosis which was 
slowly progressive and was becoming "very significantly 
incapacitating".  

In a medical report dated in February 1987 from Clinton D. 
McCord, Jr., M.D. it was noted that the veteran had multiple 
sclerosis and he reported having blindness in the left eye 27 
years prior.

In a June 1987 letter, the RO requested treatment records for 
the veteran from Dr. Larry Wood at Eye Surgical Associates 
for the period from July 1958 to June 1960.

In a letter dated in June 1987 from a medical secretary at 
Eye Surgical Associates, it was noted that they were unable 
to locate the veteran's records.  It was noted that Dr. 
Maynard Wood was at the Lincoln Clinic during the period of 
time the veteran inquired about, and they had contacted the 
Lincoln Clinic which no longer had these records on file.  

The veteran reported receiving treatment between July 1960 
and July 1964 from Dr. Powell G. Fox, Jr.  In a letter 
received in July 1987, Dr. Fox indicated that they did not 
have charts for the veteran dating back to 1960-1964.

In a letter dated in July 1987, from Dr. Karp to the veteran, 
Dr. Karp cited the findings he made in a May 1969 record, 
which included findings that the veteran had a subacute onset 
of severely impaired vision in his left eye ten years ago and 
his vision was reduced to 20/400 in the left eye and remained 
at this level for about a month, after which it improved to 
20/40.  Dr. Karp indicated to the veteran that "although the 
dates are not absolute, this would indicate by my record that 
you more than likely had retrobulbar neuritis in the left eye 
in 1958 or 1959".

In a letter dated in August 1987, Lionel M. Yoe, M.D. 
reported examining the veteran's records and noting that he 
first saw the veteran in September 1968 when the veteran gave 
a history of having had retrobulbar neuritis involving the 
left eye in 1958.  It was also noted that the veteran was 
examined again in September 1969 when the veteran indicated 
he had been diagnosed with multiple sclerosis in 1958 and 
later had been diagnosed as retrobulbar neuritis.   

In a June 1988 letter, Dr. Himmelwright reported that the 
veteran suffered from multiple sclerosis, and noted that the 
veteran's "medical records indicate [an] onset of the disease 
in 1958 or 1959 with an episode of retrobulbar neuritis and 
weakness which temporarily improved".  Dr. Himmelwright 
reported first seeing the veteran in 1969, when he had a 10 
year history of signs and symptoms of multiple sclerosis.

In a statement dated in October 1988 the pediatrician for the 
veteran's children reported knowing the veteran since 1961 
and remembered that the veteran had reported having eye 
trouble prior to knowing him.

In February 1989 the veteran and his wife testified at a 
hearing before the Board at the RO.  The veteran testified as 
to his physical condition while in service and immediately 
after his separation from service.  The veteran essentially 
testified that he had been treated by an ophthalmologist, Dr. 
Wood in either 1958 or 1959 for retrobulbar neuritis, but 
that attempts to obtain those records were unsuccessful as 
they were destroyed after seven years.  He also testified he 
was treated by a private physician, Dr. Fox, between 1960 and 
1965, for urinary and impotence problems, but that attempts 
to obtain those records were also unsuccessful.  The veteran 
and his wife also testified that during and after service he 
walked with a wider than normal gait and had instances of 
losing his balance.  

As noted above, in July 1989, the Board denied the veteran's 
claim for entitlement to service connection for multiple 
sclerosis, based on a finding that there was no evidence 
showing any signs or symptoms of multiple sclerosis in 
service or within the seven year presumptive period.  That 
determination is final and is not subject to revision on the 
same factual basis. 38 U.S.C.A. § 7104.  

In order to reopen such a claim, the veteran must present new 
and material evidence with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Also, 
the Court in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  

The additional relevant evidence submitted since the July 
1989 Board decision consists of a letter from Christopher 
LeGanke, M.D., who reported that he was a board certified 
neurologist who completed a two-year fellowship in multiple 
sclerosis at University of Alabama at Birmingham and had 
performed over 1000 compensation and pension examinations for 
VA.  Dr. LeGanke indicated that it was "clear" that the 
veteran had multiple sclerosis, and that it was a 
prerequisite that the veteran had a bout of optic neuritis in 
1958/1959 in order to be diagnosed with multiple sclerosis in 
1968/1969.  Dr. LeGanke noted that one had to have two 
episodes of neurologic deficit separated in time and space 
before a clinical diagnosis could be rendered, and that that 
which the veteran described to Dr. Karp in 1969 regarding his 
symptoms a decade earlier was a classic description of optic 
neuritis.  Dr. LeGanke indicated that they were often tasked 
with rendering a diagnosis of multiple sclerosis based on 
past clinical episodes.  Dr. LeGanke opined that the 
veteran's history coupled with a subsequent confirmatory 
visual evoked potential test would allow him to "clearly 
include the 1958/9 occurrence as the onset of [the veteran's] 
multiple sclerosis".  

By rating action dated in April 2000, the RO declined to 
reopen the veteran's claim of service connection for a 
multiple sclerosis, finding that new and material evidence 
had not been submitted, as the additional evidence submitted 
still did not show that the veteran had multiple sclerosis in 
service or within the seven year presumptive period.  

In reviewing the evidence of record, with consideration of 
Hodge and 38 C.F.R. § 3.156(a), the Board finds that 
additional evidence, the letter from Dr. LeGanke, submitted 
since the July 1989 Board decision is new and material.  The 
Board finds that the additional evidence is not only new, as 
it has not been previously considered by the RO, but also 
material as it is relevant to and probative of the underlying 
issue of whether the veteran's multiple sclerosis may be 
presumed to have been incurred in service.  The Board also 
notes that the additional evidence meets the more flexible 
standard set forth in 38 C.F.R. § 3.156(a) and Hodge, and 
finds that the March 2000 neurologist's opinion is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim for 
service connection for multiple sclerosis is reopened.  The 
Board will now consider the underlying merits of the claim 
for service connection for multiple sclerosis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131, 38 C.F.R. § 3.303.  Service connection may 
also be granted for certain chronic disease such as multiple 
sclerosis, which will be presumed to have been incurred in 
service if it was manifested to a compensable degree of 
disability within seven years of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(4), 1113; 38 
C.F.R. §§ 3.307(a)(3), 3.309. 

The veteran essentially contends that his multiple sclerosis 
had an onset within seven years of his separation from 
service, in 1958 or 1959, when he was treated for optic 
neuritis.  Although the treatment records pertaining to the 
veteran's reported treatment in 1958 or 1959 for optic 
neuritis are not available, the Board notes that in 1969, the 
veteran first reported to Dr. Karp that he had been treated 
for his eyes in 1959.  Dr. Karp later opined, in July 1987, 
that the veteran had retrobulbar neuritis in the left eye in 
1958 or 1959.  This report by the veteran to Dr. Karp, almost 
twenty years before he initially filed a claim for service 
connection for multiple sclerosis, is found to be credible 
and tends to support the veteran's claim.  Additionally, the 
Board notes that the veteran has consistently reported to 
several doctors that he was treated for optic neuritis in 
1958 or 1959, and that two doctors, Dr. Himmelwright and Dr. 
LeGanke have found this incident to be a manifestation of the 
veteran's multiple sclerosis.  

The Board also notes that Dr. LeGanke opined that based on 
the veteran's history and a subsequent confirmatory visual 
evoked potential test, the 1958/1959 occurrence was clearly a 
manifestation veteran's multiple sclerosis.  The Board finds 
this opinion to be persuasive, as it was rendered on the 
basis of a review of the veteran's medical history and by a 
board certified neurologist.  The Board therefore finds that 
the preponderance of the evidence of record suggests that the 
veteran's multiple sclerosis was manifested to a compensable 
degree within the seven year presumptive period and that 
service connection for multiple sclerosis is warranted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim, and granting the benefit 
sought.  Granting the claim, prior to referring the claim to 
the RO for consideration of the merits under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


ORDER

As new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for multiple 
sclerosis, the claim is reopened.

Entitlement to service connection for multiple sclerosis is 
granted.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

